Name: Commission Regulation (EEC) No 3195/90 of 5 November 1990 on the supply of various lots of tomato concentrate as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  foodstuff;  plant product
 Date Published: nan

 No L 306/ 10 Official Journal of the European Communities 6. 11 . 90 COMMISSION REGULATION (EEC) No 3195/90 of 5 November 1990 on the supply of various lots of tomato concentrate as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 845 tonnes of tomato concentrate ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid ("*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : ' Article 1 Tomato concentrate shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. (J) OJ No L 136, 26 . 5. 1987, p. 1 . (&lt;) OJ No L 204, 25 . 7. 1987, p. 1 . 6. 11 . 90 Official Journal of the European Communities No L 306/ 11 ANNEX 1 . Operation Nos ('): 356  361 /90 2. Programme : 1990 3. Recipient (*) (*) : UNRWA Headquarters, Vienna International Centre, PO Box 700, A-1400 Vienna ; telex 135310 UNRWA A 4. Representative of the recipient ^):  A and B : UNRWA Field Supply and Transport Officer, West Bank, PO Box 19149, Jerusalem, Israel  C and D : UNRWA Field Supply and Transport Officer, Syrian Arab Republic, PO Box 4313, Damascus, Syrian Arab Republic  E and F : UNRWA Field Supply and Transport Officer, Jordan, PO Box 484, Amman, Jordan 5. Place or country of destination : Syrian Arab Republic ; Jordan ; Israel ; Lebanon 6. Product to be mobilized : tomato concentrate 7. Characteristics and quality of the goods 00 : total solids 29-31 %, soluble solids (tomato) 26-28 %, salt contents (as NaCl) 1,3 %, acidity (acitric acid) 2-3 % and shall be of 1990 crop. The tomato concen ­ trate must comply with the minimum quality standards provided for in Article 10 of Commission Regu ­ lation (EEC) No 1764/86 (OJ No L 153, 7. 6. 1986, p. 1 ) 8 . Total quantity : 845 tonnes 9. Number of lots : six (A : 153 tonnes ; B : 136 tonnes ; C : 252,44 tonnes ; D : 100,07 tonnes ; E : 78,88 tonnes ; F : 124,61 tonnes) 10 . Packaging and marking : tins of 440 grams net each, 500 grams gross, hermetically sealed with no corrosion on the seams or internal parts, labelled by means of lithography or paper label . The label shall detail/show the following : (i) a list of ingredients (ii) net tin contents in grams (iii) name and address of manufacturer (code) (iv) country of origin (v) the wording 'NOT FOR SALE' in 5 mm black block letters on two sides (vi) production date (code) The packing of tins is to be affected in new cartons, suitable for sea transport, each containing 24 tins. Each carton should be sealed with adhesive tape, (in 20-foot containers 'FLC/LCL shipper's count-load and stowage*) (') Marking on the cartons ("): A : 'ACTION No 356/90 / TOMATO PASTE / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD / DATE OF PRODUCTION : / DATE OF EXPIRY : B : 'ACTION No 357/90 / TOMATO PASTE / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD / DATE OF PRODUCTION : / DATE OF EXPIRY : C : 'ACTION No 358/90 / TOMATO PASTE / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATAKIA FOR LEBANON / DATE OF PRODUCTION : / DATE OF EXPIRY : D : 'ACTION No 359/90 / TOMATO PASTE / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATAKIA / DATE OF PRODUCTION : / DATE OF EXPIRY : E : 'ACTION No 360/90 / TOMATO PASTE / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA / DATE OF PRODUCTION : / DATE OF EXPIRY : F : 'ACTION No 361 /90 / TOMATO PASTE / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA / DATE OF PRODUCTION : / DATE OF EXPIRY : 11 . Method of mobilization : Community market 1 2. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  No L 306/ 12 Official Journal of the European Communities 6. 11 . 90 1 5 . Port of landing : A and B : Ashdod (') ; C and D : Latakia ; E and F : Aqaba with the option of Latakia (l0) 16 . Address of the warehouse and, if appropriate, port of landing : - 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  31 . 12. 1990 18 . Deadline for the supply : 20. 1 . 1991 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation ' to tender, date of expiry of the period allowed for submission of tenders : 20 . 11 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 4. 12. 1990 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 26. 12. 1990  15. 1 . 1991 (c) deadline for the supply : 4. 2. 1991 22. Amount of the tendering security (4): ECU 15 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, rue de la Loi, 200 B-1049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  6. 11 . 90 Official Journal of the European Communities No L 306/ 13 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9. 1985, p. 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 levels. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. 0 The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. 0 The supplier is to detail the Manager, Supply Division, UNRWA, Vienna, by telex 135310 UNRWA A, the name of the carrying vessel, names and addresses of shipping agent and insurance agent at port of discharge. f) Certificates and documents required for each shipment :  one original and two copies of insurance certificate,  one original and two copies of health certificate,  one original and two copies of inspection certificate regarding quality, quantity and packing,  one certificate of non-contamination by radioactivity. (') Ashdod : Consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net ; not more than 30 containers are to be shipped on any vessel. 0 The contracted shipping terms shall be considered full liner terms (liner in/liner out) free Ashdod/ Latakia/Aqaba, container yard and is understood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel. The 1 5 days free of container detention charges should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 15 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. ( I0) The health certificate and the certificate of origin must be signed and stamped by a Syrian consulate, including a statement that consular fees and charges have been paid. The bill of lading must indicate 'Latakia for Jordan/Lebanon : Merchandise in transit'. (") The date of expiry shall correspond to the date of manufacture plus two years, except for actions 360 and 361 /90 where it corresponds to the date of manufacture plus one year.